783 N.W.2d 342 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donnie L. MONK, Defendant-Appellant.
Docket No. 140426. COA No. 293656.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the November 19, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand and the motion for a default judgment are DENIED.